Filed
                                                    Washington State
                                                    Court of Appeals
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                     Division Two

                                         DIVISION II                                     April 5, 2022

 In the Matter of the Personal Restraint of
                                                         No. 56116-6-II
 JEROME LENORDA POWELL, II,
                                                         UNPUBLISHED OPINION
                    Petitioner.


        GLASGOW, C.J.—Jerome Lenorda Powell II, seeks relief from personal restraint imposed

following his 2012 conviction in Puyallup Municipal Court for third degree theft. He seeks

vacation of the legal financial obligations (LFOs) imposed for that conviction under State v.

Blazina, 182 Wn.2d 827, 344 P.3d 680 (2015). In the interests of judicial economy, the City of

Puyallup concedes that Powell’s LFOs should be vacated. The City also explains that the Puyallup

Municipal Court typically waives LFOs if they were imposed more than 10 years ago and there

has not been a specific extension. We accept the City’s concession and remand for the municipal

court to vacate Powell’s LFOs. We deny his request for appointment of counsel for this petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                  Glasgow, C.J.
 We concur:



 Maxa, J.




 Price, J.